DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 7“the accessory modules are equipped with four electrical pin and socket combinations on each side to support power delivery with communications and control signals being handled by a third and fourth conductors” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 16, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recites the limitation "the rail interface module" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation is best understood to be “the interface module”.
Claims 3  recites the limitation "the user interface module" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation is best understood to be “the system interface panel”.
Claims 8, 9, 16, and 17 recites the limitation "the system controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation is best understood to be a combination of the system control panel and the network connection. Claims 8 and 16 will be understood to be --wherein a comprising the system control panel and network; the system controller can exchange information with external wireless networks to receive information that may be used to configure the accessory modules--.
Claim 9 and 17 further recites the limitation "the accessory system" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation is best understood to be “the accessory module”.
Claims 9 and 17. --wherein a comprising the system control panel and network; the system controller can exchange information with off-vehicle external wireless networks to provide information collected from the accessory module 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 2021/0010667).
Regarding claim 11, Ko discloses a mounting rail (200, Fig. 1) designed to mount to an edge (rounded surface and given that the embodiments are the same they would function the same, Paragraph 0039) of a vehicle body (vehicle, Paragraph 0040) and reference two different planes of the vehicle body (Paragraph 0039), with the mounting rail featuring longitudinal T-Slots (210, Fig. 1) in more two planes; 
one or more accessory modules (100, Fig. 1, Paragraph 0024) equipped with T-Slot retention bolts (119, Fig. 1, specifically the same as applicant’s) that mate with the rail via the longitudinal mounting T-slots; 
the modules featuring electrical sockets (320, more specifically 321 on each side of 320, Fig. 5) on each side with three conductive sockets designed to receive conductive pins (350, Fig. 5) to provide electrical power and communication signals to adjacent modules (Paragraphs 0062-0065) and; 
an interface module (361 and 363, Fig. 1) for the rail that receives power from the vehicle and user commands via mode selection input signals (Paragraph 0035), with the interface module distributing power and communications to the accessory modules via conductive sockets in each side of the accessory modules and conductive pins connecting adjacent accessory modules (Figs. 1 in view of 3A, Paragraph 0045).

Regarding claim 12, Ko discloses the accessory modules are multiple channel LED illumination modules (Paragraph 0035, 0044-0045; Specifically, there are 3 connections one power, one ground, and one communication line. The communication line is used to tell the accessory module which ones to turn on otherwise if it was all on or all off there would only be two lines needed for the lighting device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2021/0010667) in view of Xia (US 2020/0253030).
Regarding claim 1, Ko teaches one or more extruded mounting rails (200, Fig. 1) designed to mount to an edge (rounded surface and given that the embodiments are the same they would function the same, Paragraph 0039) of a vehicle body (vehicle, Paragraph 0040) and reference more than one plane of the vehicle body (Paragraph 0039); 
with the mounting rails featuring longitudinal mounting T-Slots (210, Fig. 1) in more than one plane to allow attachment of accessory modules equipped with T-Slot retention bolts (119, Fig. 1, specifically the same as applicant’s) that mate with the mounting rails via the longitudinal mounting T-Slots (Fig. 1); 
the accessory modules (100, Fig. 1, Paragraph 0024) featuring sets of two or more conductive sockets (320, more specifically 321 on each side of 320, Fig. 5) on each side of the accessory modules, designed to receive conductive pins (350, Fig. 5) to provide electrical connection between adjacent modules; 
an interface module (361 and 363, Fig. 1) for each mounting rail, with cables (361, Fig. 1) to receive electrical power from a vehicle (the vehicle that the lighting device is provided on Paragraphs 0040, and 0062-0065) as well as communication signals (Paragraph 0035 and 0062-0064), with the interface module distributing power and communications to the accessory modules via the conductive pins and sockets (Paragraph 0035 and 0062-0064).
Ko implicitly teaches a system interface panel that allows a user to communicate with and operate the accessory modules (Paragraph 0035 specifically “the electronic elements are constituting a communication driver for processing command signals” the command signals would need to come from a system interface panel that the driver would use).
However, Ko fails to explicitly teach a system interface panel that allows a user to communicate with and operate the accessory modules.
Xia teaches a system interface panel (electronics in the control panel, Fig. 2) that allows a user to communicate with and operate the accessory modules (main light source and projection light, Fig. 2, Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a system interface panel to the lighting device of Ko as taught by Xia, in order to provide control to the user over the lighting devices (Xia, Paragraph 0044).

Regarding claim 2, Ko teaches the accessory modules are multiple channel LED illumination modules with varied beam patterns (Paragraph 0035, 0044-0045; Specifically, there are 3 connections one power, one ground, and one communication line. The communication line is used to tell the accessory module which ones to turn on otherwise if it was all on or all off there would only be two lines needed for the lighting device).

Regarding claim 3, Ko teaches controlling the accessory modules on that rail (Paragraphs 0035 and 0045).
Ko fails to teach the user interface module.
Xia teaches the user interface module for each rail interface module is a switch panel (Paragraph 0049) for controlling the accessory modules (Main light source and projection light source, Fig. 2).

Regarding claim 4, Ko fails to teach a system control panel that allows the user to configure and control multiple rails of modules and; 
a network connection between the system control panel and the interface modules for all of the rails in the system.
Xia teaches a system control panel (control panel where the input is received, Fig. 2) that allows the user to configure and control multiple rails of modules (main light source and projection light, Fig. 2, Paragraph 0044) and; 
a network (wireless network, Paragraphs 0043 and 0044) connection between the system control panel and the interface modules for all of the rails in the system (Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a system control panel and network to the lighting device of Ko as taught by Xia, in order to provide control to the user over the lighting devices and to transmit that input to the lighting device (Xia, Paragraph 0044).

Regarding claim 6, Ko teaches the accessory modules are equipped with three electrical pin (350, Fig. 5) and socket (321, Fig. 5) combinations on each side to support power delivery with communications and control signals being handled by a third conductor (one of 350, Paragraph 0045).

Regarding claim 8, Ko teaches the vehicle.
Ko fails to teach the system controller.
Xia teaches the system controller (control panel and network from claim 4) can exchange information with external wireless networks to receive information that may be used to configure the accessory modules (Paragraph 0044 teaches that a wireless network can be used therefore it can communicate with remote elements).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a system controller to the lighting device of Ko as taught by Xia, in order to provide control to the user over the lighting devices and to transmit that input to the lighting device (Xia, Paragraph 0044).

Regarding claim 9, Ko teaches a vehicle
Ko fails to teach the system controller.
Xia teaches the system controller (control panel and network of claim 4 above) can exchange information with off-vehicle external wireless networks to provide information collected from the accessory system to the external network (Paragraphs 0057-0060).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a system controller to the lighting device of Ko as taught by Xia, in order to provide control to the user over the lighting devices and to transmit that input to the lighting device (Xia, Paragraph 0044).

Regarding claim 10, Ko teaches a waterproof vent (116, Paragraphs 0029-0030) attached to the accessory module to allow system pressure equalization (Paragraphs 0029-0030).

Regarding claim 13, Ko teaches the rail interface module
Ko implicitly teach the rail interface module receives user input from a user switch panel to set an operating mode for the accessory modules (given that the user turns on the light source or the vehicle which turns on the light source).
Ko fails to explicitly teach the user switch panel.
Xia teaches the interface module (the receivers for the network that the main light source, background soft light, projection light, and control panel are on, Fig. 2, Paragraph 0044) receives user input from a user switch panel (control panel, Fig. 2) to set an operating mode for the accessory modules (the main light source, background soft light, projection light, Fig. 2, Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a system interface panel to the lighting device of Ko as taught by Xia, in order to provide control to the user over the lighting devices (Xia, Paragraph 0044).

Regarding claim 14, Ko teaches a waterproof vent (116, Paragraphs 0029-0030) attached to the accessory module to allow system pressure equalization (Paragraphs 0029-0030).

Regarding claim 15, Ko teaches a mounting rail (200, Fig. 1) designed to mount to an edge (rounded surface and given that the embodiments are the same they would function the same, Paragraph 0039) of a vehicle body (vehicle, Paragraph 0040) and reference to two different planes of the vehicle body (Paragraph 0039), with the mounting rail featuring longitudinal T-Slots (210, Fig. 1) in more one plane;
one or more accessory module housings (100, Fig. 1, Paragraph 0024) equipped with T-Slot retention bolts (119, Fig. 1, specifically the same as applicant’s) that mate with the rail via the longitudinal mounting T-Slots; 
the accessory modules featuring electrical sockets (320, more specifically 321 on each side of 320, Fig. 5) on each side of the accessory modules to provide electrical power and communication signals to adjacent modules and conductive pins (350, Fig. 5) to link adjacent modules (Paragraphs 0062-0065); 
Ko fails to teach the accessory modules featuring a wireless communication interface, and 
a system control panel that communicates with the accessory modules via a wireless communication interface to configure, control and collect information from the accessory modules.
Xia teaches the accessory modules (main light source, background soft light, projection light, Fig. 2, Paragraph 0044) featuring a wireless communication interface (transceiver, Paragraphs 0042-0044), and 
a system control panel (control panel, Fig. 2, Paragraph 0044) that communicates with the accessory modules via a wireless communication interface to configure, control and collect information from the accessory modules (Paragraphs 0042-0044 and 0057-0060).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a system control panel and wireless network to the lighting device of Ko as taught by Xia, in order to provide control to the user over the lighting devices and to transmit that input to the lighting device (Xia, Paragraph 0044).

Regarding claim 16, Ko teaches the vehicle.
Xia teaches the system controller can exchange information with external wireless networks (specifically, they have transceivers which can receive and transmit information, Paragraph 0042) to receive information that may be used to configure the accessory modules (Paragraphs 0042-0044).

Regarding claim 17, Ko teaches the vehicle.
Xia teaches the system controller (control panel and network of claim 4 above) can exchange information with external wireless networks to provide information collected from the accessory system to the external network (Paragraphs 0042-0044 and 0057-0060).

Regarding claim 18, Ko teaches a waterproof vent (116, Paragraphs 0029-0030) attached to the accessory module to allow system pressure equalization (Paragraphs 0029-0030).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2021/0010667) in view of Xia (US 2020/0253030) and further in view of Reed (US 2017/0164439).
Regarding claim 5, Ko teaches the accessory modules are each equipped with two electrical pin and socket combinations on each side to support power delivery (Fig. 2) and a two conductor DC power bus (Specifically it’s the same as the applicant’s therefore considered to meet the requirement).
Ko in view of Xia fails to teach communications and control signals modulated over a two conductor DC power bus.
Reed teaches electrical connections (224 and the negative side, shown in Fig. 6) communications and control signals (222, Fig. 6) modulated over a two conductor DC power bus.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included using a PWM signal to turn on or off the lighting modules of Ko as taught by Reed, in order to use a commonly know communication signal thereby not needing the 3rd connection. Thereby improving costs by reducing elements needed.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2021/0010667) in view of Xia (US 2020/0253030) and further in view of Harbers et al. (US 2016/0255698 Hereinafter Harbers).
Regarding claim 7, Ko teaches the accessory modules are equipped with three electrical pin and socket combinations (321 and 350, Fig. 5) on each side (Fig. 3A) to support power delivery with communications and control signal being handled by a third conductors (Paragraphs 0060-0064).
Ko fails to teach four electrical pin and socket combinations.
Harbers teaches the accessory modules (450, Figs. 10 and 12) are equipped with four electrical connections (the four pins, Paragraph 0061) to support power delivery with communications and control signals being handled by a third and fourth conductors (Paragraph 0061).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included a second communication pin and socket connection to the lighting device of Ko as taught by Harbers, in order to provide a second communication and control signal thereby allowing for different accessory modules to be turned on or off as desired for a given application of the lighting system.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buehler et al. (US 9499095) teaches a vehicle with multiple lighting devices being controlled by the user. Trainor et al. (US 2013/0127362) teaches PWM signals being used to control the lighting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/            Examiner, Art Unit 2875